MS Group CPA LLC 6 Center Street Edison New Jersey 08817 USA TEL: 732-885-1555 FAX: 732-885-0999 E-MAIL: admin@msgroupcpa.com Date: June 21, 2010 U.S. Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: Asia Cork Inc. Dear Commissioners: We have read the statements in Item 4.02 included in the Form 8-K of Asia Cork Inc., dated June 18, 2010, regarding the revision to periodic reports. We agree with the statements made in response to Item 4.02 contained in the Form 8-K. Very truly yours, MS Group CPA LLC MS Group CPA LLC Edison, New Jersey
